PER CURIAM.
The respondents have moved to dismiss the appeals in this case upon the ground that the appellants are not persons aggrieved by the order and decree appealed from. The determination of this motion, involves an inquiry as to the merits of the case, and must, for that reason, be denied at this time.
Respondents have also moved to strike from the transcript and disregard a certain order and additional finding made July 29, 1893, on "the ground that the same is not part of the record. The motion is premature. The question attempted *512to be presented by the motion is one which, if necessary to the decision of the case, will be considered in the final decision of the case. This motion will therefore be denied. The application to amend the record, in accordance with the certificate of the clerk accompanying the application, is granted.